SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-SB Amendment No. 1 GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS UNDER SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE OF 1934 The Resourcing Solutions Group, Inc. (Name of Small Business Issuer in Its Charter) State of Nevada 83-0345237 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 7621 Little Ave., Suite 101, Charlotte, North Carolina 28226 (Address of Principal Executive Offices) Issuer’s telephone number (704) 643-0676 Securities to be registered pursuant to Section 12(b) of the Act:None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) INDEX Page PART I ITEM 1.DESCRIPTION OFBUSINESS 2 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL STATEMENTS. 7 ITEM 3.DESCRIPTION OF PROPERTY 15 ITEM 4.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 15 ITEM 5.DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS. 16 ITEM 6.EXECUTIVE COMPENSATION 17 ITEM 7.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTORS INDEPENDENCE. 19 ITEM 8.DESCRIPTION OF SECURITIES. 19 PART II ITEM 1. MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 20 ITEM 2. LEGAL PROCEEDINGS 21 ITEM 3. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING OR FINANCIAL DISCLOSURE 21 ITEM 4. RECENT SALES OF UNREGISTERED SECURITIES 21 ITEM 5. INDEMNIFICATION OF OFFICERS AND DIRECTORS 22 PART F/S INDEX TO FINANCIAL STATEMENTS 24 PART III INDEX TO EXHIBITS 25 SIGNATURES 26 Certain statements in this Registration Statement relate to management’s future plans and objectives or to future economic and financial performance. Although any forward-looking statements made here are, to the knowledge and in the judgment of our management, expected to prove true and come to pass, management is not able to predict the future with any certainty. Forward-looking statements involve known and unknown risks and uncertainties which may cause our actual performance and financial results to differ materially from any projection, estimate or forecasted results. Certain events or circumstances could cause actual results to differ materially from those forecasted results. Forward-looking statements are based on management’s knowledge and judgment as of the date of this Registration Statement and we do not intend to update any forward-looking statements to reflect events occurring or circumstances existing hereafter . Unless otherwise indicated, “the Company”,” we”, “us” , “our” as used in the Registration Statement refer to the business of The Resourcing Solutions Group, Inc. and its consolidated subsidiaries. PART I ITEM 1.DESCRIPTION OFBUSINESS General The Resourcing Solutions Group, Inc. is a workforce management solutions company that provides human resources, professional employer organization (“PEO”) and insurance products and services in areas such as payroll, employee benefits, workers’ compensation insurance programs, staffing, compensation, recruiting and retention to small and medium-sized businesses and non-profit organizations.Our workforce management and PEO products and services are marketed under the name AsmaraHR ℠ . Our insurance products are marketed under Consolidated Benefits, Inc. Our headquarters are in Charlotte, North Carolina, and we have regional operations centers in Pittsburgh, Pennsylvania and Auburn, Maine and sales and client services centers in Houston and El Paso, Texas; Winchester, Virginia;Mobile, Alabama and Raleigh, North Carolina. We serve clients along the Eastern seaboard and across the Gulf of Mexico of the United States. Through a variety of workforce management and insurance services and products, we work with a client base ranging from emerging businesses to mid-size businesses up to 5,000 employees. We were incorporated in the State of Nevada on December 9, 2002 and have been in continuous operation since that time. Our principal executive and administrative offices are located at 7621 Little Ave., Suite 101, Charlotte, North Carolina, where we occupy 5,988 square feet of leased office space. Our telephone number is (704) 643-0676. We have 22 full-time employees. None of our employees is represented by a labor union. We believe our employee relations are good. Pacel Corp., a Nevada corporation (“Pacel”) , which files periodic reports under Section 13 of the Securities Exchange of 1934, holds approximately 994,203 shares of our Common Stock. The Board of Directors of Pacel has determined that it is in the best interests of its shareholders for it to divest itself of the ownership of our Common Stock. This divestiture would be in the nature of a spin-off (“Spin-Off”) distribution of our Common Stock to the shareholders of Pacel.This registration statement is filed in conjunction with the proposed Spin-Off distribution and the distribution by Pacel to its shareholders of an Information Statement substantially complying with Regulation 14C under the Securities Exchange Act of 1934. PEO Industry The PEO industry began to evolve in the early 1980s largely in response to the burdens placed on small and medium-sized employers by an increasingly complex legal and regulatory environment. While various service providers were available to assist these businesses with specific tasks, PEOs emerged as providers of a more comprehensive range of services relating to the employer/employee relationship. In a PEO arrangement, the PEO assumes broad aspects of the employer/employee relationship. Because PEOs provide employer-related services to a large number of employees, they can achieve economies of scale that allow them to perform employment-related functions more efficiently, provide a greater variety of employee benefits and devote more attention to human resources management. 2 We believe the key factors driving demand for PEO services include: the focus on growth and productivity of the small and medium-sized business community in the United States, utilizing outsourcing to concentrate on core competencies; the need to provide competitive health care and related benefits to attract and retain employees; the increasing costs associated with health and workers’ compensation insurance coverage, workplace safety programs, employee-related complaints and litigation; and complex regulation of employment issues and the related costs of compliance, including the allocation of time and effort to such functions by owners and key executives. A significant factor in the development of the PEO industry has been increasing recognition and acceptance of PEOs and the co-employer relationship by federal and state governmental authorities. AsmaraHR ℠ and other industry leaders, in concert with the National Association of Professional Employer Organizations (“NAPEO”), have worked with the relevant governmental entities for the establishment of a regulatory framework that protects clients and employees, discourages unscrupulous and financially unsound companies, and promotes further development of the industry. Currently, 31 states have enacted legislation either recognizing PEOs or requiring licensing, registration, or certification, and several others are considering such regulation. Such laws vary from state to state but generally provide for monitoring the fiscal responsibility of PEOs. State regulation assists in screening insufficiently capitalized PEO operations and helps to resolve interpretive issues concerning employee status for specific purposes under applicable state law. The cost of compliance with these regulations is not material to our financial position or results of operations. Our Business The Company began its entry into the human resource outsourcing (“HRO”) market through the April 2003 acquisition of certain assets of Asmara, Inc, a Professional Employer Organizations (“PEO”) located in North Carolina. In December 2004 the Company acquired substantially all the assets of Beneorp Business Services, Inc., a PEO based in Dallas, TX, and sold all the issued and outstanding shares of Asmara Services I, IncIn January 2005, the Company acquired substantially all the assets of Rossar HR, LLC, a Pittsburgh, Pennsylvania based PEO. In January 2006, the Company acquired the stock of Piedmont HR; Inc a northern Virginia based company providing administrative services to PEO’s. Also in January 2006, the Company acquired the outstanding stock of United Personnel Services, Inc.Maine-based PEO. In April 2006, the Company acquired the outstanding stock of World Wide Personnel Services of Maine, Inc., a Maine- based PEO.In October 2006, the Company acquired assets of Capital Resources, LLC a North Carolina HRO company. In June 2007, the Company acquired all the stock of World Wide Personnel Services of Virginia, Inc, a PEO operating in the northern Virginia. The acquisition of these companies solidified the eastern and southern geographic regions of the Company’s operational footprint. The Company continues to focus its efforts on the PEO and Administrative Services Organization (“ASO”) sectors of the HRO industry, providing human capital management solutions to small and medium sized business clients within the United States. Through its PEO and ASO business unit, the Company markets to its clients, typically small to medium sized businesses with between five (5) and one thousand (1,000) employees, a broad range of products and services that provide an outsourced solution for the client’s Human Resources (“HR”) needs. Industry estimates indicate that this “middle market” opportunity encompasses approximately 100,000 small to medium-sized businesses employing over 40 million people United States. 3 The Company operates through various wholly owned subsidiary corporations acquired through the above describes acquisitions. The Resourcing Solutions Group, Inc. owns all the issued and outstanding stock of the following corporations, which are operated as wholly-owned subsidiaries: Asmara Services II, Inc. Asmara Benefits Inc United Personnel Services, Inc. World Wide Personnel Services of Maine, Inc World Wide Personnel Services of Virginia, Inc Piedmont HR, Inc. Consolidated Services, Inc. Additionally, World Wide Personnel Services of Maine, Inc. operates a wholly- owned subsidiary, World Wide Personnel Services of Alabama, Inc., an Alabama corporation. In order to more fully serve our clients and to create multiple revenue streams, the Company determined that it needed to become a full service insurance agency. Our clients are consumers of multiple insurance products which we administer on their behalf. In order to better serve out clients the Company, in September 2006, acquired Consolidated Services, Inc. a full service insurance agency licensed to operate in states where the Company has clients. The Company provides its services through a highly automated modular human resource information system that works in conjunction with a flexible payroll and tax filing system. The systems combined with superior client services resulting from our corporate expertise in human resources, payroll, employer tax administration, employee benefits and commercial insurance allows the Company to be a “one-stop shop” for a clients work force management needs. The Company provides products as a modular system that can be applied as a complete integrated system or any combination of separate modules. These modules provide distinct but related products and services. The following are the major modules: Payroll administration Employment tax filings Health, Welfare and Retirement plans and administration Workers’ Compensation Insurance and administration General Property & Liability Insurance Human Resource Consulting Web-based Human Resource Information Systems Employee Training and Development Workplace Risk and Safety Consulting Government Compliance Cons ulting In general, the Company ’ s market consists of the small- to medium-sized business community with 500 or fewer employees. According to the US Small Business Administration (SBA), approximately 60 million people are employed by companies with fewer than 100 employees. This is half of the U.S. workforce and truly the backbone of the U.S. economy. 4 HR Products The target companies desire to reduce their administrative costs and burdens and to focus on their core business concerns, not on the mundane administrative and human resource activities that are common to all industries. Additionally, many small- to medium-sized companies have begun to experience difficulty in procuring workers’ compensation and group health insurance coverage on a cost-effective basis. The deepening complexity in the legal and regulatory environment cause target market companies to require guidance from various service providers, such as payroll processing firms, benefits and safety consultants, and temporary staffing firms. As a result, workforce management companies have emerged as providers with comprehensive outsourcing solutions to these burdens The Company markets to its clients, a broad range of products and services that provide an out-sourcing solution for the clients’ human resources (“HR”) and insurance needs. The Company’s products and services will initially include benefits administration, payroll administration, and governmental compliance, risk management, unemployment administration, and health, welfare and retirement benefits. By allowing the management of these small- to medium-size business clients to focus on the “business of business” rather than complicated and time consuming administrative tasks , the Company is well positioned to improve the efficiency of its clients’ businesses and enhance their ability to be profitable in their chosen marketplace.In addition, such initiatives as improving the ability to attract and retain talent, improving the planning and management of payroll cash flows and managing employment risks should enhance the success of the Company’s clients. Insurance Products The Company recognized the need to provide comprehensive insurance services as part of the overall support and administration services offered to clients.Through Consolidated Services, Inc., (“CSI”), a commercial line insurance agency with branch offices located in various states, the Company will obtain insurance coverage for its clients. Since the Company’s staff holds insurance brokerage licenses, the Company is able to jointly market its products, employee benefits and worker’s compensation insurance n a “one-stop” basis From the client’s perspective this relieves the client of having to shop for benefits. Since the Company’s sales staff holds valid insurance licenses, it is also able to legally review the benefit plans of a prospect. In many situations benefits are the lead into the sale of our human resource product. These products offer strong competitive incentives for attracting quality new business.The Company expects solid growth of this profit center as a stand-alone producer of business, both as a tie-in sale to other services offered by sister companies, as well as a producer of sales independent of any other product offering by the corporate group. Employee Benefit Products The Company’s currently has multiple avenues to provide employee health insurance. For clients who desire their own specific health insurance plan the Company has a relationship with a medical, health and dental agency allowing the Company to retain 60% of all insurance commissions generated from the sale of insurance products. The Company also can provide large group coverage rates to small groups utilizing our PEO services. Additionally, the Company operates a multiple-employer 401(k) retirement plan for its client companies.The Company receives a sales commission for new employees entering this plan. Workers’ Compensation Products The Company receives 100% of commission paid on workers’ compensation insurance where CSI is the broker. Currently CSI is admitted as the broker on multiple national, regional and specialized carriers. The Company has established relationships with several insurance wholesale agencies where commissions are divided between both companies. This arrangement gives the Company the ability to market to virtually any employer. Risk Factors The risks described below are not the only ones we face. Additional risks not presently known to us or that we believe are immaterial may also impair our business operations. Our business could be harmed by any of these risks. The trading price of our Common Stock could decline as due to any of these risks. In assessing these risks, reference should be made to the other information contained in this Registration Statement, including our financial statements and related notes. 5 Risks Related to Our Business That May Affect Our Future Results and the Market Price of Our Common Stock. We are subject to uncertainties concerning our future financial results. We have a limited history of generating profits from our operations. There can be no assurance that we will generate revenues from operations, or if we do generate such revenues, whether we will generate profits. Profitability will depend upon many factors, including the success of obtaining future debt or equity financing and the overall success of our business operations. If adequate financial resources are not available, we may be required to materially curtail or cease our operations. Accordingly, our auditors have issued a qualified audit report in which they have expressed a concern about our ability to continue as a going concern. We do not have any existing bank credit facilities. Our ability to obtain such financing may be limited. We do not have any existing bank credit facilities. Our ability to obtain such financing may be limited and may have an adverse affect on our results of operations. Our capital resources may not be sufficient to meet our capital requirements. We have periodically experienced negative cash flow from operations and could experience negative cash flow from operations in the future. Our current and future capital requirements are substantial and, at present, cash generated from operations is not sufficient to meet these requirements. We cannot be sure in the future that cash generated from operations will be sufficient to meet our requirements or that financing will be available at favorable terms when required, or at all. If we are not able to obtain financing, we may not be able to meet our financial obligations to our creditors when they become due and we may have to curtail or cease operations. A portion of our business involves assuming certain workers’ compensation risk which could have a material adverse effect on our results of operations and profitability. A significant portion of our anticipated growth comes from sharing in the workers’ compensation risk of our clients. We purchase workers’ compensation insurance on a combined experience modifier. If a client has a significant injury, it can impact our overall experience modifier thereby increasing our cost of workers’ compensation insurance for all clients. There is risk in this approach in that work-site injuries can significantly impact our financial condition and results of operations. We assume liability for worksite employee payroll and benefit costs. Under our client service agreements within PEO contracts, we become a co-employer of worksite employees and assume the obligations to pay the salaries, wages and related benefits costs and payroll taxes of such employees. In the event that a client does not pay us, or if the costs of benefits we provide to the worksite employees exceed the fees our clients pay us, our obligation for such employee payroll and benefit costs could have a material adverse effect on our financial condition and results of operations. The human resources and workforce management industry is intensely competitive with few barriers to entry, which may adversely affect our operations and financial results. The PEO industry is intensely competitive and fragmented and numerous companies offer competition in this market. We anticipate this competition will continue to increase. There are over 900 companies providing services similar to those we provide, including other PEO organizations as well as “fee for service” companies such as payroll processing firms, insurance companies and human resource consultants. There will be the on-going risk that others may enter this market.Many of our competitors have substantially greater capital, sales and marketing resources and experience. We cannot provide any assure that we will be able to effectively compete with our current and future competitors. 6 We are subject to extension federal, state and local regulation. The PEO industry as whole and our business in particular are subject to numerous federal state and local laws and regulations relating to labor, tax and employment matters. Because of our co-employer relationship with client worksite employees, we assume obligations and responsibilities of an employer under these laws and regulations. Approximately 31 states have laws regarding the recognition, licensing, certification or registration requirements for PEOs. These laws generally provide for monitoring the fiscal responsibility of PEOs and for governing the employment relationship for unemployment, workers’ compensation and other purposes. We may not be able to satisfy licensing requirements or other applicable regulations for all states. There can be no assurance that we will be able to renew our licenses in the states in which we currently do business. We have credit risk that clients may dispute financial transactions. We have a risk that payments from clients may be reversed after a payroll has been processed. We utilize the Automated Clearing House (“ACH” ) functionality of financial institutions in order to receive payment from clients. A client generally has three days from our initiating an ACH transaction to dispute that transaction. We process a payroll for the client before the three day window lapses. We would be liable for paying the employees even if the client disputes the ACH transaction. We are dependent upon our key sales, marketing and executive personnel. We are particularly dependent upon our key business and executive personnel. We believe that our success will depend in part upon our ability to attract and retain these skilled individuals, the competition for which is intense. The failure to recruit and retain key business and management personnel could harm our business. Particular Risks Related to Our Common Stock. At the present time there is very limited public market for our Common Stock. At the present time, our Common Stock is not tradedin the over-the-counter market. Upon the effectiveness of this Registration Statement, we intend to seek the qualification of our Common Stock for quotation on the OTC Bulletin Board. If and when such qualification is obtained, for which there can no assurances, we anticipate that the price of our Common Stock is likely to be volatile. Our results of operations, as well as general stock market conditions, could adversely affect the price of our Common Stock. In addition, short term trading strategies of certain investors can also have a significant effect on the price of our Common Stock. We do not expect to pay dividends We have never paid any cash dividends on our Common Stock and we do not anticipate paying any cash dividends in the foreseeable future. We currently intend to retain any future earnings for funding our business Therefore, you may not receive any return on an investment in our Common Stock in the form of cash dividends. ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL STATEMENTS . You should read the following discussion in conjunction with our Consolidated Financial Statements and related Notes included elsewhere in this annual report. Historical results are not necessarily indicative of trends in operating results for any future period. 7 Year Ended December 31, 2006 Compared to Year Ended December 31, 2005 The Company’s revenue is attributable to fees for providing employment services and commissions for the sale of insurance products. Our revenues are primarily dependent on the number of clients enrolled, the resulting number of worksite employees paid each period. The Company’s revenue is recognized in three distinct categories, two categories are for service fees and the third is for the sale of insurance products: For service fee income, the Company typically enters into agreements for either; a fixed fee per transaction (e.g., number of payees per payroll); a fixed percentage of gross payroll; When we account for revenue that is a fixed percentage of gross payroll it is accounted for in accordance with Emerging Issues Task Force (“EITF”) 99-19, Reporting Revenues Gross as a Principal Versus Net as an Agent. Our revenues are derived from our billings, which are based on: the payroll cost of our worksite employees; and a markup computed as a percentage of the payroll cost. In determining the fixed percentage markup component of the billings, we consider our estimates of the costs directly associated with our worksite employees, including payroll taxes and workers’ compensation costs, plus an acceptable gross profit margin. We invoice the billings concurrently with each periodic payroll of our worksite employees. Revenues, which exclude the payroll cost component of billings, are recognized ratably over the payroll period as worksite employees perform their service at the client worksite. We include revenues that have been recognized but not invoiced in unbilled accounts receivable on our consolidated balance sheets. When our markup is computed as a percentage of payroll cost, revenues are also affected by the payroll cost of worksite employees, which can fluctuate based on the composition of the worksite employee base, inflationary effects on wage levels and differences in the local economies of our markets. The primary direct costs associated with our revenue generating activities are: employment-related taxes (“payroll taxes”); workers’ compensation claim costs. Payroll taxes consist of the employer’s portion of Social Security and Medicare taxes under FICA, federal unemployment taxes and state unemployment taxes. Payroll taxes are generally paid as a percentage of payroll cost. The federal tax rates are defined by federal regulations. State unemployment tax rates are subject to claim histories and vary from state to state. Due to the significance of the amounts included in billings to the Company’s clients and its corresponding revenue recognition methods, the Company has provided the following reconciliation of billings to revenue for the years ended December 31, 2006 and December 31, 2005. 8 Year Ended Year Ended December 31, December 31, 2006 2005 Reconciliation of billings to revenue recognized: Billings to clients $ 26,091,692 $ 16,825,320 Less – Gross wages billed to clients (21,354,418 ) (14,584,477 ) Total revenue as reported 4,737,274 2,240,843 Total Cost of Sales 3,384,802 1,689,341 Gross Profit $ 1,352,472 $ 551,502 Revenue consists of: Revenue from fees for service on a fixed percentage $ 4,604,385 $ 2,202,078 Revenue from fees for service on a fixed cost 113,093 38,765 Revenue from insurance commissions 19,796 0 Total revenue as reported $ 4,737,274 $ 2,240,843 Cost of Sales Consists of: Employer portion of Social Security And Medicare taxes $ 1,494,961 $ 973,196 State and Federal Unemployment taxes 288,899 244,985 Workers’ Compensation Premium 1,234,468 418,991 Other Misc.Expense 366,474 52,170 Total Cost of Sales $ 3,384,802 $ 1,689,341 When the Company records revenue on a fixed fee per transaction only that fee is recorded as revenue. When the Company records revenue for the sale of insurance products only the commission paid by the insurance carrier is recorded as revenue. Revenue for the year ended December 31, 2006 was $4,737,274 compared to revenue of $2,240,843 for the year ended December 31, 2005. Revenue increased primarily resulting from the acquisition of World Wide Personnel Services of Maine, Inc and United Personnel Services, Inc. 9 Cost of Sales for the year ended December 31, 2006 was $3,384,802 compared to $1,689,341 for the year ended December 31, 2005. The Cost of Sales increased primarily resulting from the acquisition of World Wide Personnel Services of Maine, Inc and United Personnel Services, Inc. The Cost of Sales as a percentage of revenue decreased from 75% for the year ended December 31, 2005 to 71% for the year ended December 31, 2006. The decrease in the percentage is attributable to increased sales of the Company’s products other than PEO services. General and Administrative expenses including operating expenses, facilities, salaries, benefits and professional fees was $1,160,601 for the year ended December 31, 2006 compared to $1,314,928 for the year ended December 31, 2005. The increase was directly attributed to the integration of World Wide Personnel Services of Maine, Inc and United Personnel Services, Inc. acquisition In addition the increase in expenses was offset by a decrease in expense within in the Company resulting from a May 2005 reorganization. In May 2005, the Company sold unprofitable contracts, reduced staff and operating expenses to an appropriate level for the business at hand. Sales and Marketing expenses increased to $48,296 for the year ended December 31, 2006 compared to $39,754 for the year ended December 31, 2005. The increase in cost results from increased commissions paid for the sales of new clients and new products to existing clients. Depreciation expenses decreased to $60,563 for the year ended December 31, 2006 compared to $62,595 for the year ended December 31, 2005. The decrease is due to the Company fully depreciating existing assets Interest expense for the year ended December 31, 2006 was $20,555 compared to $16,422 for the year ended December 31, 2005. The increase is due to short term debt incurred in 2006 and repaid during the same year. LIQUIDITY AND CAPITAL RESOURCES Cash and cash equivalents at December 31, 2006 increased to $703,830 from $255,356 at December 31, 2005. Net cash provided by operating activities for the year ended December 31, 2006 was $601,552 compared to net cash used in operating activities of ($1,547,631) for the year ended December 31, 2005. The increase in cash can be attributed to the net income of $62,457 the increase in intercom any payable, of $472,725 accrued work site employee costs of $401,361and non cash depreciation of $60,563 offset by an increase in unbilled account receivables of $413,751 and prepaid expenses of $55,297. Cash used in investing activities was $95,772 compared to net cash provided by investing act ivies of $862,112 for the year ended December 31, 2005. The net cash used in investing activities can be attributed to the issuance of Letters of credit for the set up of an insurance captive, offset by the cash acquired in the United and World Wide acquisitions. Cash used in financing activities was $66,306 compared to net cash provided by financing activities of $246,053 for the year ended December 31, 2005.The net cash used was for the repayment of notes payable. The Company’s cash requirements for funding its administrative and operating needs exceeds its cash flows generated from operations. Such shortfalls and other capital needs continue to be satisfied through equity financing until additional funds can be generated through acquisitions and organic business growth. As part of its goal to bring the Company to profitability and less reliant on equity financing for ongoing operations, the company has developed an aggressive marketing strategy as well as an investment to significantly upgrade its HRIS (Human Resource Information System) capabilities to service its current and prospective clients. This plan includes hiring and training the sales team as well as marketing the company’s services through the sale of insurance products. The company has successfully negotiated joint marketing programs to market the company’s products and services. During the year ending December 2006 the Company has increased its sales force resulting in an increased client base. 10 In addition to an aggressive organic growth strategy, the Company continues to evaluate potential acquisitions. The Company is seeking to increase its market share in areas contiguous to its existing operations. With the implementation of the HRIS system, the Company has increased its operational capability. Increased market share through acquisition will more fully utilize the HRIS system. Company will be able to add additional clients without increasing its operational staff. The May 2005 reorganization reduced the Company’s heavy industry and “blue collar” client base allowing it to expand at a greater pace in other economic sectors which has been a stated goal of the Company. The targeted clients to which the Company is marketing its services have a greater capability to the more automated process integral to the new HRIS system. The reorganization also reduced the Company’s reliance on outside equity funding. The Company relies on equity financing to fund its ongoing operations and investing activities.The Company’s auditors have issued a going concern opinion, management is in agreement with the auditors concern. In order to address the going concern, the Company expects to continue its investing activities, including expenditures for acquisitions, sales and marketing initiatives and administrative support.The inability to obtain equity financing would seriously hinder the Company’s ability to execute its business strategy and impair its ability to continue as a going concern. Three and Six Months Ended June 30, 2007 compared to the three and six months ended June 30, 2006. This section should be read in conjunction with the Consolidated Financial Statements and related Notes included elsewhere in this report. Historical results are not necessarily indicative of trends in operating results for any future period. Also, the section should be read in conjunction with the section on the comparison of December 31, 2006 to December 31, 2005 as the Company’s procedures and policies are the same. Due to the significance of the amounts included in billings to the Company’s clients and its corresponding revenue recognition methods, the Company has provided the following reconciliation of billings to revenue for the three months ended June 30, 2007 and June 30, 2006. Six MonthsEnded Six Months Ended June 30, June 30, 2007 2006 Reconciliation of billings to revenue recognized: Billings to clients $ 14,789,514 $ 10,493,211 Less – Gross wages billed to clients (12,345,297 ) (8,505,926 ) Total revenue as reported 2,444,217 1,987,285 Total Cost of Sales 1,925,496 1,509,604 Gross Profit $ 518,721 $ 477,680 Revenue consists of: Revenue from fees for serviceon a fixed percentage $ 2,192,277 $ 1,728,592 Revenue from fees for service on a fixed cost 219,749 258,693 Revenue from insurance commissions 32,191 0 Total revenue as reported $ 2,444,217 $ 1,987,285 Cost of Sales Consists of: Employer portion of Social Security And Medicare taxes $ 855,544 $ 594,123 State and Federal Unemployment taxes 205,030 161,916 Workers’ Compensation Premium 842,922 645,962 Other Misc.Expense 22,000 107,603 Total Cost of Sales $ 1,925,496 $ 1,509,604 11 When the Company records revenue on a fixed fee per transaction only that fee is recorded as revenue. When the Company records revenue for the sale of insurance products only the commission paid by the insurance carrier is recorded as revenue. Revenue for the three months ending June 30, 2007 is $1,324,720 compared to $1,563,166 for the six ending June 30, 2006. The decrease is primarily due to the loss of two clients in the World Wide Personnel Services of Maine, Inc. portfolio. Revenue for the six months ending June 30, 2007 is $2,444,217 compared to $1,987,285 for the six ending June 30, 2006. The increase is primarily due to the acquisition of World Wide Personnel of Maine, Inc on April 1, 2006 and due to increased sales which occurred during 2006. Increases in revenue for fixed cost fees result from organic growth by providing non-PEO human resource products to clients. Cost of Sales for the three months ended June 30, 2007 was 1,130,335 compared to $1,194,382 for the three months ended June 30, 2006. The Cost of Sales increased primarily resulting from the acquisition of World Wide Personnel Services of Maine, Inc The increase in the percentage is attributable to an increased cost of worker’s compensation insurance. Cost of Sales for the six months ended June 30, 2007 was $1,925,495 compared to $1,509,604 for the six months ended June 30, 2006. The Cost of Sales increased primarily resulting from the acquisition of World Wide Personnel Services of Maine, Inc. The increase is attributable to an increase of the cost of workers’ compensation insurance occurring in the second quarter of 2007. General and Administrative expenses including operating expenses, facilities, salaries, benefits and professional fees was $738,387 for the three months ended June 30, 2007 compared to $269,139 for the three months ended June 30, 2006. The increased expenses are attributable to an increased costs resulting from Company plans to acquire new lines of business and increased cost of data security between offices. In addition the Company has incurred increased legal and accounting expenses as it prepares to become a fully reporting Company. These costs are reflected in the General and Administrative expenses of the Company. General and Administrative expenses including operating expenses, facilities, salaries, benefits and professional fees was $1,379,268 for the six months ended June 30, 2007 compared to $502,473 for the six months ended June 30, 2006. The increase is directly attributed to the integration of World Wide Personnel Services of Maine, Inc. acquisition as well as the costs incurred as the Company prepares to acquire new lines of business and increased data security between its offices. In addition the Company has incurred increased legal and accounting expenses as it prepares to become a fully reporting Company. These costs are reflected in the General and Administrative expenses of the Company. Sales and Marketing expenses increased from $6,395 for the three months ended June 30, 2007 compared to $7,647 for thethreemonths ended June 30, 2006. The increase in cost results from increased commissions paid for the sales of new clients and new products to existing clients. The Company has increased its sales force and compensates its sales force on a commission. As a result of increased revenue sales costs will also increase. Sales and Marketing expenses increased from $37,941 for the six months ended June 30, 2007 compared to $14,933 for the six months ended June 30, 2006. The increase in cost results from increased commissions paid for the sales of new clients and new products to existing clients. The Company has increased its sales force and compensates its sales force on a commission. As a result of increased revenue sales costs will also increase. Depreciation expenses decreased to $10,923 for the three months ended June 30, 2007 compared to $16,003 for the six months ended June 30, 2006. The decrease is due to the Company fully depreciating existing assets. Depreciation expenses decreased to $21,873 for the six months ended June 30, 2007 compared to $30,165 for the six months ended June 30, 2006. The decrease is due to the Company fully depreciating existing assets. Interest expense for the three months ended June 30, 2007 was $837 compared to $5,710 for the six months ended June 30, 2006. The decrease is due to the offset of interest income received from returned letter of credit Interest expense for the six months ended June 30, 2007 was $6,413 compared to $10,226 for the six months ended June 30, 2006. The decrease is due to the offset of interest income received from returned letter of credit LIQUIDITY AND CAPITAL RESOURCES Cash and cash equivalents at June 30, 2007 decreased to $320,039 from $703,830at December 31, 2006. Net cash used in operating activities for the six months ended June 30, 2007 was ($1,055,329) compared to net cash provided by operating activities of $359,888 for the six months ended June 30, 2006. Net cash used in operating activities is attributed to the net loss of $926,774, increases in accounts receivable of $187,815, insurance deposits $85,986, prepaid expenses $76,881 and a decrease of $45,288 of accrued work site employee costs offset by an increase of $195,712 in accounts payable. Net cash provided by financing activities was $416,444 which consisted of repayment of $93,856 of short term payable offset by the issuance of $510,300 of commons stock. To satisfy the Company’s short term cash requirements the Company entered into a short term loan agreement with Lily Consulting Group LLC, in August 2007 at an interest rate of 10% to be repaid by December 31, 2007. 12 The Company’s cash requirements for funding its administrative and operating needs exceeds its cash flows generated from operations. Such shortfalls and other capital needs continue to be satisfied through equity financing until additional funds can be generated through acquisitions and organic business growth. As part of its goal to bring the Company to profitability and less reliant on equity financing for ongoing operations, the company has developed an aggressive marketing strategy. In addition to an aggressive organic growth strategy, the Company continues to evaluate potential acquisitions. The Company is seeking to increase its market share in areas contiguous to its existing operations. The Company relies on equity financing to fund its ongoing operations and investing activities.The Company expects to continue its investing activities, including expenditures for acquisitions, sales and marketing initiatives and administrative support.The inability to obtain equity financing would seriously hinder the Company’s ability to execute its business strategy and impair its ability to continue as a going concern. CRITICAL ACCOUNTING POLICIES Principles of consolidation The consolidated financial statements include the accounts of the Company and all of its subsidiaries in which a controlling interest is maintained. All significantinter-company accounts and transactions have been eliminated in consolidation. Basis of Financial Statement Presentation The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.Prior to the current fiscal year, the Company generated significant losses, andit is unable to predict profitability for the future.These factors indicate the Company’s continuation, as a going concern is dependent upon its ability to obtain adequate financing as well as implement its sales, marketing and acquisition strategy. The Company is addressing the going concern by obtaining equity financing and to grow the Company with profitable sales both organically and through acquisitions.Management believes successfully executing these tasks will lead to the removal of the going concern comment from our audited financials. Credit Risk The Company routinely maintains cash deposits in various financial institutions in excess of the $100,000 FDIC insurance limit. The Company has risk that payments from clients may be reversed after a payroll has been processed The Company utilizes the Automated Clearing House (ACH) functionality of financial institutions in order to receive payment from clients. A client generally has three days from the Company initiating an ACH transaction to dispute that transaction. The Company processes a payroll for the client before the three day window lapses. The Company would be liable for paying the employees even if the client disputes the ACH transaction. Revenue recognition The Company’s revenue is attributable to fees for providing employment services and commissions for the sale of insurance products. Our revenues are primarily dependent on the number of clients enrolled and the resulting number of worksite employees paid each period. 13 The Company’s revenue is recognized in three distinct categories, two categories are for service fees and the third is from the commissions on the sale of insurance products: For service fee income, the Company typically enters into agreements for either; ● a fixed fee per transaction (e.g., number of payees per payroll); ● a fixed percentage of gross payroll; When we account for revenue that is a fixed percentage of gross payroll it is accounted for in accordance with Emerging Issues Task Force (“EITF”) 99-19, Reporting Revenues Gross as a Principal Versus Net as an Agent. Our revenues are derived from our billings, which are based on: ● the payroll cost of our worksite employees; and ● a markup computed as a percentage of the payroll cost. In determining the fixed percentage markup component of the billings, we consider our estimates of the costs directly associated with our worksite employees, including payroll taxes and workers’ compensation costs, plus an acceptable gross profit margin. We invoice the billings concurrently with each periodic payroll of our worksite employees. Revenues, which exclude the payroll cost component of billings, are recognized ratably over the payroll period as worksite employees perform their service at the client worksite. We include billings to clients not invoiced in unbilled accounts receivable and the associated accrued worksite employee expense on the consolidated balance sheet. When our markup is computed as a percentage of payroll cost, revenues are also affected by the payroll cost of worksite employees, which can fluctuate based on the composition of the worksite employee base, inflationary effects on wage levels and differences in the local economies of our markets. The primary direct costs associated with our revenue generating activities are: ● employment-related taxes (“payroll taxes”); ● workers’ compensation claim costs. Payroll taxes consist of the employer’s portion of Social Security and Medicare taxes under FICA, federal unemployment taxes and state unemployment taxes. Payroll taxes are generally paid as a percentage of payroll cost subject to maximum limitations. The federal tax rates are defined by federal regulations. State unemployment tax rates are subject to claim histories and vary from state to state. Goodwill The goodwill and intangible assets are subject to the provisions of SFAS No.142, “ Goodwill and Other Intangible Assets” (“SFAS 142”) . In accordance with SFAS 142, goodwill and other intangible assets are tested for impairment on an annual basis or when indicators of impairment exist, and written down when impaired. New Accounting Pronouncements In July2006, the Financial Accounting Standards Board (“FASB” ) issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”) , an interpretation of FASB Statement No.109, “Accounting for Income Taxes.” FIN 48 requires that a position taken or expected to be taken in a tax return be recognized in the financial statements when it is more likely than not (i.e. a likelihood of more than fifty percent) that the position would be sustained upon examination by tax authorities. A recognized tax position is then measured at the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement. The effective date for the Company is January1, 2007. Upon adoption, the cumulative effect of applying the recognition and measurement provisions of FIN 48, if any, shall be reflected as an adjustment to the opening balance of retained earnings. The adoption of FIN 48 is not anticipated to have a material impact on our Consolidated Financial Statements. 14 In September2006, FASB Statement 157, “Fair Value Measurements” (“SFAS 157”) was issued. SFAS 157 establishes a framework for measuring fair value by providing a standard definition of fair value as it applies to assets and liabilities. SFAS 157, which does not require any new fair value measurements, clarifies the application of other accounting pronouncements that require or permit fair value measurements. The effective date for the Company is January1, 2008. The adoption of SFAS 157 is not anticipated to have a material impact on our Consolidated Financial Statements. ITEM 3.DESCRIPTION OF PROPERTY Our principal executive and administrative offices are located at 7621 Little Ave., Suite 101, Charlotte, North Carolina where we occupy 5,988 square feet of leased office space.We maintain regional offices on leased premises in Auburn, Maine; Winchester, Virginia; Coraopolis, Pennsylvania; Mobile, Alabama; Clayton, North Carolina; and Irvine, Texas. We do not own any real property in connection with the conduct of our business. ITEM 4.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS ANDMANAGEMENT The following table sets forth certain information regarding the beneficial ownership of our Common Stock as of the date hereof and taking into account the completion of the Spin-Off by (i) each of our officers and directors; (ii) each person who is known by us to own beneficially more than 5% of our outstanding Common Stock; and (iii) all of our officers and directors as a group: Title of Class NameofBeneficial Owner Amount and Nature ofBeneficial Ownership Percentof Class Common Stock Gary Musselman 8,000,000 22.78% Common Stock Marcia Sartori 700,000 1.99% Common Stock Antoinette Peterson (a) 5,000,000 14.24% Common Stock Frank A. Moody, II -0- 0% Common Stock Carl Horsely 8,000,000 22.78% Common Stock Julie Snipes 2,000,000 5.69% Common Stock Alexis Moody (b) 3,000,000 8.54% Common Stock Taylor Moody (b) 3,000,000 8.54% Common Stock Lilly Marketing, Group, LLC 2,500,000 7.12% All officers and directors (3 persons) 16,000.000 45.56% (a) Antoinette Peterson holds these shares in joint ownership with her husband, Michael Peterson who is Vice President-Insurance Services. For purposes of this table, we have listed only Mrs. Peterson. (b) Alexis Moody and Taylor Moody are the adult children of Frank A. Moody, II. 15 ITEM 5.DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS. The following table sets forth information concerning our directors and executive officers as of the date hereof: Name Age Position Gary Musselman 52 President/CEO/Director Frank A. Moody, II 47 Director Carl Horsley 48 Director Marcia Sartori 64 Vice President Antoinette Peterson 56 Vice President Michael Peterson 58 Vice President Gary Musselman. Prior to joining us in 2004, Mr. Musselman served as the Chief Financial Officer of Grace Global, LLC, an international media company operating within the United States and three foreign locations. Mr. Musselman was responsible for due diligence for several companies being considered for acquisition as well as overseeing the integration of companies that were acquired.From 2000 to 2002, Mr. Musselman was the Managing Partner for Stratford Financial Resources, LLC, a business development consulting firm specializing in commercial finance, human resources and mergers and acquisitions.From 1993 to 2000, Mr. Musselman founded and served as the Chief Executive Officer of ECS Financial Management Services, LLC, a financial management company specializing in account receivable management. Frank A. Moody, II. Mr. Moody is the managing partner of Scenic Marketing Group, LLC, a company specializing is assisting small publicly traded companies achieve growth by understanding and properly utilizing available financing mechanisms. Prior to forming Scenic Marketing Group, LLC, Mr. Moody was the President/CEO of Homeland Integrated Security Systems, Inc. a high technology company specializing in security systems in the transportation industry. Carl Horsley Mr. Horsley is the managing partner of Cherokee Capital Management, LLC a private equity firm located in Punta Gorda, FL.Mr. Horsley has been instrumental in several M & A and LBO deals here in the US and in Europe as well as providing financial options and services to micro-cap companies.Prior to forming CCM , Mr. Horsley worked twelve years as a financial advisor for Morgan Stanley and then Raymond James Financial in Boca Raton, FL.Mr. Horsley graduated with BBA degrees in both Business Management and Marketing from Northwood University in Michigan Marcia Sartori. Ms. Sartori owned and operated YourStaff Solutions Ô from its beginning in 1987 until the sale to The Resourcing Solutions Group, Inc. in January 2005 as a professional employer organization providing outsourced human resources services to small- to medium-sized businesses in the greater Pittsburgh, Pennsylvania. Services included all employment functions: hiring, firing, payroll, employee handbooks, policy development, workers compensation administration, benefits design and administration, 401k and 529 college plan administration, and a full range of human resource guidance. Ms. Sartori has been a member of the National Association of Professional Employer Organizations since 1988. Marcia served on the Board of Directors of the National Association of Professional Employer Organizations (NAPEO) from 1992-1994. As a member of the NAPEO, she has served on the Legislative Affairs Committee as the Head Delegate for State Sales Tax issues and the NAPEO Task Force. Antoinette Peterson Ms. Peterson co-owned and operated World Wide Personnel Services of Maine and Virginia agencies since 1989 until they were sold to the Resourcing Solutions Group, Inc in April 2006 and April 2007 respectively as a professional employer organization providing outsourced human resources services to small- to medium-sized businesses in the New England and Mid-Atlantic regions. Prior to forming her own company Ms. Peterson spent several years in health care administration where she was responsible for integrating several medical practices into a single larger practice. Ms Peterson has a degree in accounting from the University of Maine- Auburn and a Masters degree from Husson College in Portland, Maine. 16 Michael Peterson Mr. Peterson co-owned and operated World Wide Personnel Services of Maine and Virginia agencies since 1989 until they were sold to the Resourcing Solutions Group, Inc in April 2006 and April 2007 respectively as a professional employer organization providing outsourced human resources services to small- to medium-sized businesses in the New England and Mid-Atlantic regions. Prior to forming his own company Mr. Peterson spent several years in the insurance industry providing employee benefits and commercial insurance to a diverse client base. Mr. Peterson has a degree in History and Philosophy from the University of California –
